Citation Nr: 0810494	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-06 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to August 
1978 and from August 1979 to July 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2007, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In February 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim, to 
include providing a medical examination or medical opinion if 
VA determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c) (2007).  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains: (1) competent evidence of a diagnosed 
disability or symptoms of a disability, (2) establishes that 
the veteran suffered an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  

The veteran has stated that he was serving aboard the U.S.S. 
Nimitz and witnessed a deadly plane crash in which some of 
his friends lost their lives.  Public records reflect that 
this accident occurred on May 26, 1981.  The veteran's 
service personnel records reflect that he was serving aboard 
the Nimitz at this time.  Therefore, the veteran's reported 
stressor is considered to have been verified.

With respect to whether the veteran has a current PTSD 
diagnosis that satisfies the requirements of 38 C.F.R. 
§ 4.125(a), the Board notes that the only firm PTSD diagnosis 
of record was made by a nurse practitioner.  There is no 
indication that this diagnosis was rendered in accordance 
with the DSM-IV criteria.  These records also reflect that 
the veteran has received mental health treatment in recent 
years.  While this evidence does not establish a PTSD 
diagnosis in accordance with the DSM-IV criteria, it is 
sufficient to justify remanding the veteran's claim for a VA 
examination and etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should afforded a VA PTSD 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination, and review of the claims file 
should be indicated in the examination 
report.  All necessary tests and studies 
should be accomplished, and the findings 
should be reported in detail.  

The RO should inform the examiner of the 
plane crash that is the veteran's verified 
in-service stressor.  The examiner should 
specifically confirm or refute whether the 
veteran meets the diagnostic criteria for 
a diagnosis of PTSD.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis.

2.  The appellant is advised that it is 
his responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the appellant does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the AMC must 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



